CRANDALL, Presiding Judge.
Appellant, Steven Wirtz, was dismissed from his position as a zoning inspector with the St. Louis County Department of Public Works. Wirtz sought review of the dismissal before the Civil Service Commission which affirmed the dismissal after an evi-dentiary hearing. Wirtz then appealed the Commission’s decision to the St. Louis County circuit court which also affirmed Wirtz’ dismissal. This appeal ensues and we affirm.
Appellant contends in his sole point on appeal that the Commission’s findings and conclusions are not supported by competent or substantial evidence.
This court’s scope of review is limited to a determination of whether the “Commission’s findings are supported by competent and substantial evidence on the record as a whole; whether the Commission’s decision is arbitrary, capricious or unreasonable; whether the decision involves an abuse of discretion; whether, for any other reason, the decision is unauthorized by law; or those other grounds as found in § 536.140.2, RSMo 1978. This court may not substitute its judgment for that of the Commission and must defer to the Commission’s findings of fact.” Stovall v. Civil Service Commission of the City of St. Louis, 636 S.W.2d 364, 366 (Mo.App.1982). Within this narrow scope of judicial review, we find there was competent and substantial evidence based upon the whole record to support the decision of the Commission. An extended opinion would have no prece-dential value.
The judgment is affirmed in accordance with Rule 84.16(b).
REINHARD and CRIST, JJ., concur.